DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Delta 1 , CG projection CGz range of claims 10-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Pg. 3, ln. 16 calls for the sole to be made from a metal alloy.  It does not disclose that only a part of the sole is made of metal as recited by the scope of claims 1 and 14.
Further with respect to claims 1 and 14, a composite member of the upper surface (most broadly here considered to be conventionally considered the crown) is not disclosed or shown as wrapping around the skirt to a portion of the sole.  At best maybe fig. 12 shows portions of 30g wrapping around the sides of the club.  However, it is not clear where the sole begins or ends.  There does not appear to be any disclosure of such a relationship in the specification and does not appear to be originally and adequately disclosed. Further, the specification does not appear to disclose that the sole can be made of any other metal than an alloy.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a substantial portion” is indefinite as such an amount is subjective. For example, one would not be able to tell if 20%, 60% or 90% was substantial. Further the language of the claim is ambiguously unclear in that one cannot determine if it is only the “composite member” or the “upper surface” or the “body” itself that is wrapping around the skirt. 
In claim 12, the CGz of claim 12 is relative and undefined in order to determine from what point on the club the claimed range is being measured.  The specification does not appear to show any explicit definition of such a term and how such is to be measure.  It is presumed that he -1 to -6mm is respect to some origin.  However, how such an origin is structurally related to the previously recited elements is not clear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7 and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onada 2005/0119068
As to claims 1, and 14-16, Onada shows a body 11 including an upper surface 10B facing upwardly when the club head is in a normal address position, a sole surface 4 facing downwardly when the club head is in the normal address position, a face 2 positioned at a front of the club head and considered integrally formed to the frame member, a rear portion distal from the face in the area of 18, a skirt 8 defining a transition area along the periphery of the upper surface and sole surface where the upper surface transitions to the sole surface, a heel side having a hosel 9 to which a golf shaft may be attached and a toe side opposite the heel side; the body including a composite member of fiber reinforced resin material [0045] defining at least a substantial portion of the upper surface and wrapping around the skirt to define at least a portion of the sole surface as shown in fig. 1(b); and the body 11 including a metal member that can be described as a frame member [0018] separate from the one piece composite member, which is formed from either a metal or metal alloy, and defines at least in part the sole surface as shown in fig. 2.
As to claim 6, the metal member defines a portion of the upper surface proximate to the face at 19 shown in fig. 3 and the composite member is a one-piece component joined to the metal member at 18 and defining the remainder of the upper surface.
Claim 7 is shown in fig. 1 where the metal member 4 includes a portion on the sole extending from the face to the rear portion.
As to claim 2, 3, and 17-19, the metal member body 11 is located in part proximate to the face along the upper surface and sole surface and can be described as forming a frame around the face 2 as shown in fig. 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Onada 2005/0119068 in view of Breier et al. 9,433,836
Onada does not show any adjustable weighting of his club head.  As to claim 4, Breier teaches that applying tracks such as his 128 with movable weight 144 slidably received within is known to selectively adjust the weight. He further teaches with respect to claim 5 providing fixed weight on a rear portion of the sole.  To have provided such weighting features on Onada would have been obvious in order to allow for the adjustment of the weight within the club as desired. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onada 2005/0119068 in view of Helmstetter 5,042,806. 
As to claim 8, Onada appears to have a rounded sole shape.  Helmstetter teaches recessing the sole side surfaces relative to the center portion 60 in order to reduce drag and facilitate shots form uneven lies (col. 5, ln. 56). 	
Claims 9 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Onada 2005/0119068 in view of Beach et. al 2012/0071264.
While Onada does not appear to discuss an adjustable shaft connect.  Such a design having an adjustment port 340 on the heel side proximate to the face is taught by Beach to facilitate adjustment of the club head’s orientation relative to the golf shaft.  To have included the design of Beach in Onada would have been obvious in order to allow adjustment of the shaft relative to the head. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onada 2005/0119068 in view Beach 6,991,558.
Onada does not discuss a Delta 1 in the design of his club.  From Beach we see that designing such a value into a club between 12 and 25mm (column 4, ln. 28) results in a favorable tradjectory of the ball. To have set Delta 1 in Onada within the claimed range would have been obvious in order to obtain a tradjectory that is neither too high nor too low. 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onada 2005/0119068 in view Beach 2012/0289361.
As to claim 11, pg. 23, ln. 3 of the specification defines, the CG Projection to be, “a projection of the head’s CG on to the head’s striking surface that intersects with a line that is normal to the tangent line of the ball striking surface and passes through the CG. A positive number indicates that the CG Projection is above the geometric center of the face, and a negative number indicates that the CG Projection is below the geometric center of the face.”  Most broadly this term defines the relative location of the height of the CG with respect to the center of the face. Beach teaches design consideration with respect to the location of the CG in terms of a CG Projection dependent upon the loft of the club to improve “impact efficiency of the golf club head” [0136] and range between -1 to 2mm [0025]. As such, to have designed the CG projection of Onada between 1 to 5 mm would have been an obvious matter of design choice to efficiently impact with a golf ball. Likewise with respect to claim 12, the CGz or generally the height of the CG is taught by Beach at 85 and can be around -3.5mm [0104].  He teaches that the height of the CG is dependent upon the use of the club for shots off the tee when higher and off the fairway when lower. As such to have adjusted the design of the height of the CG would have been obvious in order optimize its location for the intended use of the club.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to claim 13, Beach teaches Ixx to be greater than 190 kg*mm2 and Izz to be grater that 360kg*mm2 as called for by the claims.  To have designed the club of Onada with such MOI characteristics would have been obvious in order to resist twisting of the club head as is known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711